Citation Nr: 1619051	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  13-30 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased rating for depressive disorder and posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to August 18, 2011, and 70 percent from August 18, 2011 to January 25, 2015, and 100 percent disabling from January 26, 2015.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran had active duty service from August 1974 to November 1975, September to November 1980, January to April 1993, and from April to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) ) from a September 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Los Angeles, California, which in pertinent part continued a 30 percent rating for depressive disorder.  An interim September 2013 rating decision recharacterized the disability as depressive disorder and PTSD, and granted a 50 percent rating effective April 7, 2008, and a 70 percent rating effective August 18, 2011.  An interim June 2015 rating decision granted a 100 percent rating effective January 26, 2015.

In July 2015, the Board remanded the claim for additional development.  Prior to the July 2015 Board remand, in a December 2013 rating decision, the Agency of Original Jurisdiction (AOJ) granted the Veteran's claim for an earlier effective date for the grant of individual unemployability, with a new effective date of October 9, 2008.  Due to this grant, the Veteran withdrew her appeal.


FINDING OF FACT

In a January 2016 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal as to the issue of entitlement to an increased rating for depressive disorder and PTSD, rated as 50 percent disabling prior to August 18, 2011, and 70 percent from August 18, 2011 to January 25, 2015, and 100 percent disabling from January 26, 2015.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding the issue of entitlement to an increased rating for depressive disorder and PTSD rated as 50 percent disabling prior to August 18, 2011, and 70 percent from August 18, 2011 to January 25, 2015, and 100 percent disabling from January 26, 2015, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c). 

In a January 2016 Statement in Support of Claim, prior to the promulgation of a decision in the appeal, the Veteran stated that she no longer wished to pursue the appeal filed in April 2008.  The Board finds that the Veteran's statement of intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn her appeal as to the issue of entitlement to an increased rating for depressive disorder and posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to August 18, 2011, and 70 percent from August 18, 2011 to January 25, 2015, and 100 percent disabling from January 26, 2015, there remain no allegations of errors of facts or law for appellate consideration concerning this issue.  The Board therefore has no jurisdiction to review the issue.

Accordingly, the issue of entitlement to an increased rating for depressive disorder and posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to August 18, 2011, and 70 percent from August 18, 2011 to January 25, 2015, and 100 percent disabling from January 26, 2015 is dismissed.



ORDER

The issue of entitlement to an increased rating for depressive disorder and posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to August 18, 2011, and 70 percent from August 18, 2011 to January 25, 2015, and 100 percent disabling from January 26, 2015 is dismissed.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


